Saxe, J.,
dissents in a memorandum as follows: In my view, the verdict convicting defendant of burglary in the second degree was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The direct evidence that defendant was seen on the building security camera carrying the black bag containing a stolen bicycle down the hallway leading to the street clearly permitted the inference that was apparently drawn by the jury, namely, that it was defendant who unlawfully entered the building’s bicycle storage room and removed the bicycle.
As the majority observes, the standard of review in determining the sufficiency of the evidence is whether the evidence, viewed in the light most favorable to the People, could lead a rational trier of fact to conclude that the elements of the crime had been proved beyond a reasonable doubt (People v Rossey, 89 NY2d 970, 971 [1997]). Here, the highly reliable evidence showing that defendant carried the stolen bicycle out of the building could prompt a rational trier of fact to conclude beyond a reasonable doubt that defendant had also removed that bicycle from the storage room.
Defendant’s suggestion that it might have been his coworker who took the first step of unlawfully removing the bicycle from the storage room, while possible, is not, in my view, an equally likely scenario, such as would preclude a finding against defendant beyond a reasonable doubt. The witness testimony that defendant’s coworker later carried the bicycle from the van to another individual’s apartment does not render it equally likely *339that either of the two men could have been the one to take the bicycle out of the storage room, so as to necessarily create a reasonable doubt as to which man first took the bicycle. Moreover, it is quite possible that the witness’s testimony could have been accorded less credence than that given by the jury to the videotape evidence, rendering an inference of defendant’s guilt for the burglary far stronger. The nature of the evidence supporting some other inference simply did not eliminate the jury’s ability to infer from the evidence that because defendant carried the bicycle the rest of the way to the van, it was he who initially removed it from the storage room.
Defendant failed to preserve any of his challenges to- the court’s response to a note from the deliberating jury that inquired about the legal status of a different part of the building, and in any event, the court gave a meaningful response to the jury’s inquiry that correctly stated the law (People v Almodovar, 62 NY2d 126, 131 [1984]), and, in the context of the entire trial, it was made clear to the jury that the People had the burden of proving that defendant specifically entered the bicycle-storage room. I would therefore affirm the conviction. I would also reject defendant’s ineffective assistance of counsel claim relating to this issue.